DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the preset number of frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2016/0085379)
Regarding claim 1:
Cho discloses:
A virtual keyboard interaction method, comprising: 
obtaining a pre-trained fingertip detection model (paragraph 33: “geometric hand model”); 
acquiring, by using the fingertip detection model, three-dimensional spatial position coordinates, relative to a preset reference position, of all fingertips on image data to be detected (paragraphs 32-33); 
determining, based on the three-dimensional spatial position coordinates, touch control regions corresponding to the fingertips (paragraph 36); 
in a case where a touch control region overlaps a sensing region of a preset virtual keyboard, acquiring volume information of the touch control region submerged in the sensing region (follows from paragraph 40: if it generates it differently depending on the size of the hand and distance between the fingers this is acquiring volume information of the touch control region); and 
determining, based on the volume information and a preset rule, whether the virtual keyboard where the sensing region corresponding to the touch control region is located is triggered (paragraph 44).
Regarding claim 3:
Cho discloses:
wherein in a process of acquiring the three-dimensional spatial position coordinates, relative to the preset reference position, of all the fingertips on the image data to be detected, in a case where the image data to be detected is acquired through a depth camera, the three-dimensional spatial position coordinates, relative to the depth camera, of the fingertips are directly acquired by using the fingertip detection model (paragraph 33).
Regarding claim 11:
Cho discloses:
wherein the sensing region comprises a three-dimensional spatial region under a coordinate system of a camera used for acquiring the image data to be detected, and one three-dimensional spatial region is allocated for each virtual key (paragraphs 26, 36).
Regarding claim 12:
Cho discloses:
A virtual keyboard interaction system, comprising a memory storing instructions and a processor in communication with the memory (Fig. 1). All other elements of this claim have already been discussed with respect to earlier rejections. No further elaboration is required.
Regarding claim 13:
Cho discloses:
An electronic apparatus, comprising the system according to claim 12 (Fig. 1).
Regarding claim 14:
Cho discloses:
A non-transitory computer-readable storage medium, which stores a computer program, wherein the computer program, when executed by a processor, implements the method according to claim 1 (Cho Fig. 1).
Regarding claim 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engle (US 2013/0321279)
Regarding claim 1:
Engle discloses:
A virtual keyboard interaction method, comprising: 
obtaining a pre-trained fingertip detection model (paragraph 49); 
acquiring, by using the fingertip detection model, three-dimensional spatial position coordinates, relative to a preset reference position, of all fingertips on image data to be detected (paragraphs 49-50: “based on user finger location”); 
determining, based on the three-dimensional spatial position coordinates, touch control regions corresponding to the fingertips (paragraphs 49-50: “key state positions”); 
in a case where a touch control region overlaps a sensing region of a preset virtual keyboard, acquiring volume information of the touch control region submerged in the sensing region (paragraph 49: “widen the acceptance region” means adjusting the volume information); and 
determining, based on the volume information and a preset rule, whether the virtual keyboard where the sensing region corresponding to the touch control region is located is triggered (paragraphs 53-54).
the sensing region corresponding to the touch control region is located is triggered (paragraph 44).
Regarding claim 11:
Engle discloses:
wherein the sensing region comprises a three-dimensional spatial region under a coordinate system of a camera used for acquiring the image data to be detected, and one three-dimensional spatial region is allocated for each virtual key (paragraph 49).
Regarding claim 12:
Engle discloses:
A virtual keyboard interaction system, comprising a memory storing instructions and a processor in communication with the memory (follows from, e.g.,  paragraph 33). All other elements of this claim have already been discussed with respect to earlier rejections. No further elaboration is required.
Regarding claim 13:
Engle discloses:
An electronic apparatus, comprising the system according to claim 12 (Fig. 1).
Regarding claim 14:
Engle discloses:
A non-transitory computer-readable storage medium, which stores a computer program, wherein the computer program, when executed by a processor, implements the method according to claim 1 (paragraph 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle (US 2013/0321279) in view of Chang et al. (US 2020/0410222)
Regarding claim 2:
Engle discloses a virtual keyboard interaction method as discussed above.
Engle discloses:
wherein obtaining a pre-trained fingertip detection model comprises: 
acquiring image data of movement of sample fingers (paragraph 49); 
marking fingertip information on the image data to acquire marked image data (paragraph 49: “user finger locations”).
Engle does not disclose: 
“training a neural network model based on the marked image data till the neural network model is converged within a preset range to form the fingertip detection model.”
Chang discloses:
training a neural network model based on the marked image data till the neural network model is converged within a preset range to form the fingertip detection model (paragraph 45).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Engle the elements taught by Chang.
The rationale is as follows:
Engle and Chang are directed to the same field of art.
Chang shows one way to calculate the fingertip location which could have been used by Engle to implement its system. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 4-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kushler (US 2012/0203544)
Regarding claim 4:
Cho discloses a virtual keyboard interaction method as discussed above.
Cho does not disclose:
“wherein determining the touch control regions corresponding to the fingertips comprises: determining spherical regions, in which the three-dimensional spatial position coordinates of the fingertips serve as spherical centers and preset distances serve as radiuses, as the touch control regions corresponding to the fingertips.”
Kushler discloses:
wherein determining the touch control regions corresponding to the fingertips comprises: determining circular regions, in which the three-dimensional spatial position coordinates of the fingertips serve as circular centers and preset distances serve as radiuses, as the touch control regions corresponding to the fingertips (paragraph 91).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho wherein determining the touch control regions corresponding to the fingertips comprises: determining spherical regions, in which the three-dimensional spatial position coordinates of the fingertips serve as spherical centers and preset distances serve as radiuses, as the touch control regions corresponding to the fingertips, as suggested by Kushler.
The rationale is as follows:
Cho and Kushler are directed to the same field of art.
Kushler discloses a very similar method of determining a touch control region, except that Kushler is a touch screen so it is a circular region rather than a spherical one. But when applied to Cho, which has a three-dimensional detector, the extension into the third dimension would have been obvious to one of ordinary skill in the art.
Regarding claim 5:
Cho in view of Kushler does not disclose:
“wherein the preset distances are in a range of 2 mm to 7 mm.”
But nonetheless this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
The appropriate distances can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 6:
Cho in view of Kushler discloses:
wherein the preset reference position is a coordinate origin position of a camera for acquiring the image data to be detected (follows from Cho paragraphs 78-79: if it is depth information determined by the 3D sensor it must be depth with respect to the sensor).
Regarding claim 19:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chung et al. (US 2021/0081104)
Regarding claim 7:
Cho discloses:
wherein determining, based on the volume information and a preset rule, whether the virtual keyboard where the sensing region corresponding to the touch control region is located is triggered comprises: 
acquiring a ratio of the volume information to a volume value of the sensing region, and determining the ratio as a probability distribution of an overlapping region of the touch control region and the sensing region (paragraph 47: the overlap of the contact position and the position of the inputtable key).
Cho does not disclose:
“determining whether the probability distribution is greater than a preset threshold; and 
“in a case where the probability distribution is greater than the preset threshold, determining that a key, where the sensing region is located, of the virtual keyboard is selected.”
(Instead of comparing to a threshold, Cho picks the key with the highest probability as per paragraph 44).
Chung discloses:
determining whether the probability distribution is greater than a preset threshold (paragraph 263); and 
in a case where the probability distribution is greater than the preset threshold, determining that a key, where the sensing region is located, of the virtual keyboard is selected (paragraph 263)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho the elements taught by Chung.
The rationale is as follows:
Cho and Chung are directed to the same field of art.
Chung discloses a method of selecting the key used in the same environment, for the same purpose, and achieving the same result. One of ordinary skill in the art could have substituted it for the method used by Cho with predictable results.
Regarding claim 9:
Cho in view of Chung does not disclose:
“wherein the preset threshold is 0.75.”
But nonetheless this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
The appropriate number can easily be determined in the course of routine engineering optimization/experimentation. Note this is already extremely close to the value given in Chung (0.7 in paragraph 264). Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chung and further in view of Official Notice
Regarding claim 8:
Cho in view of Chung discloses a virtual keyboard interaction method as discussed in the rejection of claim 7.
Cho in view of Chung does not disclose:
”wherein after the key is selected once, the method further comprises: 
“determining whether probability distributions corresponding to the key in a preset number of continuous frames of the image data to be detected are all greater than the preset threshold; 
“in a case where the probability distributions corresponding to the key in the preset number of continuous frames of the image data to be detected are all greater than the preset threshold, triggering a character corresponding to the key; otherwise, not triggering the character corresponding to the key.”
But all this amounts to is “holding down” the virtual key.
The Examiner takes Official Notice that it is well known in the art to trigger a character corresponding to a key after it has been held down for a length of time.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho in view of Chung these elements.
The rationale is as follows:
This is something that most modern keyboards do – if you hold down the key a sufficient length of time, it outputs the character again. A user probably expects this. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 10:
(Note this claim is not dependent on claim 8 but judging from the language it probably was meant to be, so it will be examined here).
Cho in view of Chung, and further in view of Official Notice, does not disclose:
“wherein the preset number of frames are 3 frames.”
But nonetheless this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
The appropriate number can easily be determined in the course of routine engineering optimization/experimentation. Note this is already extremely close to the value given in Chung (0.7 in paragraph 264). Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Walton (US 2014/0247218)
Regarding claim 15:
Cho discloses a virtual keyboard interaction method as discussed above.
Cho does not disclose:
“wherein in a process of acquiring the three-dimensional spatial position coordinates, relative to the preset reference position, of all the fingertips on the image data to be detected, in a case where the image data to be detected is acquired through a visible light camera, image position information of the fingertips on two pieces of image data to be detected is acquired respectively by using the fingertip detection model, and the three-dimensional spatial position coordinates, relative to the visible light camera, of the fingertips are acquired according to a triangulation stereo imaging principle.”
Walton discloses:
wherein in a process of acquiring the three-dimensional spatial position coordinates, relative to the preset reference position, of all the fingertips on the image data to be detected, in a case where the image data to be detected is acquired through a visible light camera, image position information of the fingertips on two pieces of image data to be detected is acquired respectively by using the fingertip detection model, and the three-dimensional spatial position coordinates, relative to the visible light camera, of the fingertips are acquired according to a triangulation stereo imaging principle (paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho the elements taught by Walton.
The rationale is as follows:
Cho and Walton are directed to the same field of art.
Walton discloses a known method for determining a fingertip location. One of ordinary skill in the art could have included it in Cho with predictable results.
Regarding claim 18:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katayama (US 2010/0156836); Kandur Raja et al. (US 2016/0209928).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694